DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedl et al. (US 7,503,503) in view of Fischer et al. (US 4,469,725). 
Regarding claim 1, Riedl teaches a card laminate for card shaped data carriers (“a card”) (Col. 1, Lines 13-16). The cards include an interior layer provided with a metal layer partially or all over one side of the interior layer and may be embossed with a diffractively effective relief pattern (“a layer of deformable material embossed with a three-dimensional pattern”) (Col. 2, Lines 21-23; Col. 3, Lines 55-60). The interior layer is provided with a plastic layer on each side such that the card may be laminated, with pressure and temperature, without the use of adhesives (“a first layer in direct contact with and overlying the embossed deformable layer” & “a second layer in direct contact with and underlying the embossed deformable layer”) (Col. 2, Line 23; Col. 3, Lines 21-30). The first plastic layers may be formed from PVC or PETG and the plastic layers have the same softening temperature (“the first layer being of conformable material” & “the second layer being of conformable material”) (Col. 3, Lines 21-38). 
Riedl is silent with respect to the first plastic layers conforming to the embossed pattern of the interior layer.
Fischer teaches an identification card with at least two plastic layers joined into a one-piece layer (Col. 1, Lines 6-8). The two plastic layers are formed with an embossed and debossed pattern in order to produce an image on the identification card as illustrated in figures 2A and 2B (Col. 3, Line 39-Col. 4, Line 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the card of Riedl which is formed from an interior layer which is embossed with plastic layers on both sides such that the plastic layers are provided with a debossed pattern to match the embossed pattern on the interior layer in order to form an image as taught by Fischer. 
Regarding claim 2, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. Fischer further illustrates that that embossments and debossments are formed with straight orthogonal lines (Fig. 1A-1B, 2B). 
Regarding claim 3, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. Riedl further teaches second plastic films being formed on the first plastic films on both side which may be formed from PVC with a softening point corresponding to approximately the first plastic layers (Fig. 1; Col. 48-52). Additionally, outer layers may be provided over these second plastic layers in the form of a transparent lacquer or may be film which is glued (“first and second set of additional layers including conforming and levelling materials”) (Fig. 1, Col. 5, Lines 3-5). 
Regarding claim 4, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 3. Riedl further teaches the plastic layers are formed so that the metal layer is visible from the outside (“the optical characteristics of the deformable layer and the overlying and underlying layers enable the embossed pattern to be viewed from the underlying front side”) (Col. 4, Lines 33-37)
Regarding claim 5, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. Riedl teaches the interior layer being formed from a metallized PET layer or may be a polymeric carrier with a metal foil thereon (Col. 3, Lines 38-53). Additionally, as discussed above, the interior layer may be embossed and that embossment may be used to form an image as taught by Fischer (“the layer of deformable material comprises a deformable metallic foil or any deformable non-metallic material having a sufficiently high reflective or refractive index to enable the formation and display of a well-defined optical image”).
Regarding claim 6, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 3. As discussed above with respect to claim 3, Riedl further teaches second plastic films being formed on the first plastic films on both side which may be formed from PVC with a softening point corresponding to approximately the first plastic layers (“a first and second layer of semi-conforming material”) (Fig. 1; Col. 48-52). Additionally, outer layers may be provided over these second plastic layers in the form of a transparent lacquer or may be film which is glued (“first and second levelling layers causing the outer surfaces to be uniformly flat”) (Fig. 1, Col. 5, Lines 3-5). 
Regarding claim 7, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. Riedl teaches the first and second plastic films placed on both sides of the interior layer as being formed from PVC (Col. 4, Lines 28-51). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedl et al. (US 7,503,503) in view of Fischer et al. (US 4,469,725) as applied to claim 1 above, and further in view of Herslow (US 2009/0169776).
Regarding claim 8, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. As discussed above with respect to claim 1, Riedl teaches the interior layer being embossed and the first plastic layers, formed from PVC or PETG, on both sides of the interior layer being debossed to match the embossment of the interior layer (“said second layer being of conformable and conforming to the embossed pattern set in the deformable layer”). Riedl further teaches second plastic films being formed on the first plastic films on both side which may be formed from PVC with a softening point corresponding to approximately the first plastic layers (“first additional conforming and levelling layer overlying the first layer and a second additional conforming and levelling layer underlying the second layer”) (Fig. 1; Col. 48-52). Additionally, outer layers may be provided over these second plastic layers in the form of a transparent lacquer or may be film which is glued (“second additional levelling layer overlying the first additional layer and a second additional levelling layer underlying the second additional layer”) (Fig. 1, Col. 5, Lines 3-5). 
Riedl is silent with respect to the thicknesses of each of the layers discussed above.
Fischer teaches the identification cards with plastic layers with the embossments and debossments as discussed above. Fischer further teaches the thicknesses of the plastic layers being 0.2 mm (0.007 inches) (Col. 5, Lines 24-32).
Herslow teaches composite cards (Pg. 1, Paragraph [0006]). The cards include a core comprising a base layer and a metal layer thereon which may have a thickness of 0.0005 to 0.005 inches thick (Pgs. 2-3, Paragraphs [0038]-[0040]). The core may further be provided with a sub-assembly comprising additional buffer layers and the card may be completed with the addition of a PVC layer and a PVC laminating film which respectively having thicknesses ranging from 0.004 to 0.012 inches and from 0.0008 to 0.005 inches, respectively (Fig. 1, Pg. 5, Table 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the cards of Riedl such that the interior layer has a thickness of 0.0005 to 0.005 inches, the first plastic films have thicknesses of 0.2 mm, the second plastic layers have thicknesses of 0.004 to 0.012 inches and the outer layers have thicknesses of 0.0008 to 0.005 inches as taught by Fischer and Herslow who both teach identification cards. 

Response to Arguments
Applicant’s arguments/amendments, see page 4, filed 6/10/2022, with respect to the 35 U.S.C 112 rejections of claims 4 and 7 have been fully considered and are persuasive. The rejection of 3/17/2022 has been withdrawn. 

Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
On pages 5-7, applicant argues that the combination of Riedl and Fischer fail to teach each of the limitations of claim 1. In particular, applicant argues that the interlocking layers of Fischer do not have an intervening layer and the embossed and debossed pattern would not be present with the intervening layer, being the embossed metal layer in Riedl. Applicant further argues that the modification of Riedl with Fischer would not be proper such that the embossing and debossing would prevent the cards of Riedl from being a print protecting card.
The examiner first notes that the combination of Riedl in view of Fischer is not presented such that an intervening layer is provided in the figures of Fischer. Instead, Riedl teaches an interior layer made of plastic formed with metallized surfaces that may be embossed on both sides with a pattern (See Col. 3, Lines 55-67; Col. 4, Lines 28-31). This equates to the layer of deformable material embossed with a three dimensional pattern of claim 1 and, as noted above, both sides of the interior layer may be embossed with the pattern. The layers on the immediate sides of this interior layer, being layers 4a and 4b, are considered equivalent to the first and second layers of claim 1 (Fig. 1). Additionally, the layers 4a and 4b may be formed from PETG which meet the limitation of a conformable material (Col. 4, Lines 21-32). Additionally, the cards of Riedl are formed by means of lamination under pressure and temperature (Col. 3, Lines 21-22). Therefore, Riedl teaches each of the limitations of claim 1 with the exception of layers 4a and 4b conforming to the embossed pattern of the interior layer. To which the rejection turns to Fischer. Fischer teaches the card as discussed above with respect to claim 1 wherein two interior layers are formed with embossed and debossed patterns to produce an image on the card. The methods of forming these patterns include a heat stamp, which one of ordinary skill in the art would appreciate as being overlapping with the methods of lamination under heat and pressure (See Col. 4, Lines 50-51). As indicated in the rejection, it would have been obvious to one of ordinary skill in the art to form the layers 4a and 4b in the cards of Riedl with corresponding debossed patterns to the embossed patterns of the interior layer in order to product images on the card as taught by Fischer. Additionally, the methods of forming the patterns and the cards overlap as well being the application of heat and pressure. As such, the combination now teaches a card with an interior layer having two embossed surface and two plastic layers 4a and 4b with corresponding debossed patterns to product images on the card. 
With respect to applicant’s arguments, as noted above, the combination does not aim to provide an intervening layer in the cards of Fischer, but rather taking the teaching of Fischer providing an embossed/debossed pattern for providing an image and applying that teaching to the interior layer and the plastic layers of Riedl. Ultimately, the combination of Riedl in view of Fischer provides the embossed/debossed pattern on both sides of the interior layer with each of the layers 4a and 4b. 
With respect to applicant’s arguments regarding the modifications to Riedl being improper, the examiner notes that the design print layers 6a and 6b as well as the transparent plastic layers 7a and 7b are still present in the cards with the embossed/debossed structure. In particular, the transparent plastic layers are still provided to protect the underneath design layers (Col. 4, Lines 52-60). These layers are also equally present in the cards of Fischer by means of layers 28/29 which are provided to protect the intermediate layers and a layer 31, being guilloche, which one of ordinary skill in the art would consider as equivalent to the design layers of Riedl (Col. 3, Line 51-Col. 4, Line 5). Therefore, the combination of Riedl in view of Fischer does not change the intended purpose of Riedl such that the layers 7a, 7b, 6a and 6b may still be present in order to protect the underlying layers and the examiner contends that the combination is proper and teaches each limitation of claim 1. The current action is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783